DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This office action is in reply to Applicant’s Response dated 07/29/2021. Claims 1, 3-7, 10, 12-15, 17 and 20 are amended.  Claims 2 and 11 are canceled. Claims 1, 3-10 and 12-20 remain pending in the application.
	
Response to Arguments
In response to the Applicant’s argument (see pages 7-8), with respect to the rejection of claims 1, 10 and 20 under 35 U.S.C. 102(a)(1) and with respect to the rejections under 35 U.S.C. 103, the rejection of claims 1, 10 and 20 under 35 U.S.C 102(a)(1) has been withdrawn in view of the amendments made to the claims. However, upon further consideration, a new ground of rejection under 35 U.S.C. 103 as being unpatentable over Jing et al. (U.S. PGPub 2018/0034962) in view of Czarnecki et al. (U.S. PGPub 2015/0312409) is made. The combination of Jing and the new reference, Czarnecki, is now relied upon to teach all the features of claims 1, 10 and 20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "…first data to be displayed on the third device…received, from the third device…".  There is insufficient antecedent basis for the limitation “the third device” in the claim. Although the claim recites “a third communication device”, the term “third communication device” is not the same as “third device”. This rejection may be overcome by adding the term “communication” to the limitation “third device” recited in claim 1 and all its dependent claims that recite “third device” (e.g. "…first data to be displayed on the third communication device…received, from the third communication device…"). Dependent claims 3-9 fail to remedy the deficiencies of claim 1 and are likewise rejected.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 8-10, 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jing et al. (U.S. PGPub 2018/0034962) in view of Czarnecki et al. (U.S. PGPub 2015/0312409).

Regarding claims 1, 10 and 20, Jing teaches A method comprising: receiving, by a communication manager, a request to initiate a communication session between a first communication device and a second communication device; (Jing, see figs. 1-4; see paragraph 0047 where receives a call carrying a phone number, determine whether the phone number is in a preset blacklist…; see paragraph 0058 where when the terminal receives the call carrying the phone number, it is determined whether the phone number is in the preset blacklist...; see also fig. 7 and see abstract; see paragraph 0009 where determining whether the phone number is in a preset blacklist when a terminal (communication manager) receives a call carrying a phone number...where the first call forwarding policy includes that the terminal blocks or 
querying, by the communication manager, a communication database for a rule governing the communication session between the first communication device and the second communication device; and (Jing, see figs. 1-4; see paragraph 0025 where it is determined whether the phone number is in a preset blacklist. When the blacklist includes the phone number, a first call forwarding policy is used, where the first call forwarding policy includes that the terminal blocks or terminates the call, and does not trigger a server to forward the call to another terminal that is preset...; see paragraph 0040 where calls of the terminal are forwarded to another terminal that is preset...)
processing, by the communication manager, the request in accordance with the rule, wherein the rule requires forwarding the request to a third device that is an administrator device; (Jing, see figs. 1-4; see paragraph 0025 where it is determined whether the phone number is in a preset blacklist. When the blacklist includes the phone number, a first call forwarding policy is used, where the first call forwarding policy includes that the terminal blocks or terminates the call, and does not trigger a server to forward the call to another terminal that is preset...; see paragraph 0040 where  calls of the terminal are forwarded to another terminal that is preset...; see paragraph 0050 where the first call forwarding policy includes that the terminal blocks or terminates the call, and does not trigger a server to forward the call to another terminal that is preset in 
However, Jing does not explicitly teach displaying, by the third device, first data identifying at least one of the first communication device or the second communication device;
receiving, by the third device, input indicating whether the request to initiate the communication session is authorized; and
transmitting, by the third device to the communication manager, second data indicating whether to forward or deny the request to initiate the communication session.
Czarnecki teaches displaying, by the third device, first data identifying at least one of the first communication device or the second communication device; (Czarnecki, see figs. 46-49 and see paragraph 0484 where the third device 300 provides UI elements corresponding to the received phone call or the received message. In an operation S4550, the third device 300 receives a user input for selecting to reject/decline or to transmit a response message with respect to a phone call or selecting to transmit a response message with respect to a message; see paragraph 0595 where the server 500 may provide a user interface (UI) element corresponding to the incoming call on the display screen of the first device 100. Here, the UI element may display options with respect to the received incoming call including allow, reject, or transmit a response message. Next, if the first user USER1 selects to reject the incoming call or to transmit a response message, the server 500 may automatically generate response message candidates by referring to information regarding an application that is being currently executed or previously executed and provide the 
receiving, by the third device, input indicating whether the request to initiate the communication session is authorized; and (Czarnecki, see figs. 46-49 and see paragraph 0484 where the third device 300 provides UI elements corresponding to the received phone call or the received message. In an operation S4550, the third device 300 receives a user input for selecting to reject/decline or to transmit a response message with respect to a phone call or selecting to transmit a response message with respect to a message; see paragraph 0595 where the server 500 may provide a user interface (UI) element corresponding to the incoming call on the display screen of the first device 100. Here, the UI element may display options with respect to the received incoming call including allow, reject, or transmit a response message. Next, if the first user USER1 selects to reject the incoming call or to transmit a response message, the server 500 may automatically generate response message candidates by referring to information regarding an application that is being currently executed or previously 
transmitting, by the third device to the communication manager, second data indicating whether to forward or deny the request to initiate the communication session. (Czarnecki, see figs. 46-49 and see paragraph 0484 where the third device 300 provides UI elements corresponding to the received phone call or the received message. In an operation S4550, the third device 300 receives a user input for selecting to reject/decline or to transmit a response message with respect to a phone call or selecting to transmit a response message with respect to a message; see paragraph 0595 where the server 500 may provide a user interface (UI) element corresponding to the incoming call on the display screen of the first device 100. Here, the UI element may display options with respect to the received incoming call including allow, reject, or transmit a response message. Next, if the first user USER1 selects to reject the incoming call or to transmit a response message, the server 500 may automatically 
It would been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Jing and Czarnecki to provide the technique of displaying, by the third device, first data identifying at least one of the first communication device or the second communication device, receiving, by the third device, input indicating whether the request to initiate the communication session is authorized and transmitting, by the third device to the communication manager, second data indicating whether to forward or deny the request to initiate the communication session of Czarnecki in the system of Jing in order to provide user convenience and inform callers of the current situation (Czarnecki, see paragraph 0408).

Regarding claims 4 and 13, Jing-Czarnecki teaches wherein the first communication device is one of a calling device or a called device, and the second communication device is the other of the calling device and the called device. (Jing, see figs. 1-4; see paragraph 0025 where it is determined whether the phone number is in a preset blacklist. When the blacklist includes the phone number, a first call forwarding policy is used, where the first call forwarding policy includes that the terminal blocks or terminates the call, and does not trigger a server to forward the call to another terminal that is preset...; see paragraph 0040 where  calls of the terminal are forwarded to another terminal that is preset...; see paragraph 0050 where the first call forwarding policy includes that the terminal blocks or terminates the call, and does not trigger a server to forward the call to another terminal that is preset in order to prevent an incoming call from being forwarded to the other terminal that is preset when a phone number in the blacklist calls the terminal...)

Regarding claims 5 and 14, Jing-Czarnecki teaches wherein the communication manager resides on the first communication device or the second communication device. (Czarnecki, see figs. 46-49 and see paragraph 0484 where the third device 300 provides UI elements corresponding to the received phone call or the received message. In an operation S4550, the third device 300 receives a user input for selecting to reject/decline or to transmit a response message with respect to a phone call or selecting to transmit a response message with respect to a message; see paragraph 0595 where the server 500 may provide a user interface (UI) element corresponding to the incoming call on the display screen of the first device 100. Here, the UI element may 
The motivation regarding to the obviousness to claim 1 is also applied to claim 5.
	
Regarding claims 6 and 15, Jing-Czarnecki teaches wherein the communication session is a voice call, a text message, a video call, or a Hypertext Transfer Protocol session. (Jing, see figs. 1-4; see paragraph 0025 where it is determined whether the phone number is in a preset blacklist. When the blacklist includes the phone number, a first call forwarding policy is used, where the first call forwarding policy includes that the terminal blocks or terminates the call, and does not trigger a server to forward the call to 

Regarding claims 8 and 18, Jing-Czarnecki teaches wherein forwarding the request to the one of the first communication device or the second communication device comprises transmitting one or more messages that establish the communication session between the first communication device and the second communication device in a mobile network. (Jing, see figs. 1-4; see paragraph 0047 where receives a call carrying a phone number, determine whether the phone number is in a preset blacklist…; see paragraph 0058 where when the terminal receives the call carrying the phone number, it is determined whether the phone number is in the preset blacklist...; see also fig. 7 and see abstract)

Regarding claims 9 and 19, Jing-Czarnecki teaches wherein denying the request comprises causing a mobile network to terminate the communication session. (Jing, see figs. 1-4; see paragraphs 0036-0037 where communications system such as a global system for mobile communications (GSM)...may be a mobile telephone (for example, a mobile phone); see paragraph 0047 where a terminal receives a call carrying a phone number, determine whether the phone number is in a preset blacklist…; see paragraph 

Claims 3, 7, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jing-Czarnecki in view of Chan et al. (U.S. PGPub 2018/0152558).

Regarding claims 3 and 12, Jing-Czarnecki teaches all the features of claims 1 and 10. However, Jing-Czarnecki does not explicitly teach wherein the program code further causes the system to: in response to the second data indicating the request is to be forwarded to the one of the first communication device and the second communication device, update the rule governing the communication session between the first communication device and the second communication device so that a subsequent request for the communication session is forwarded to the one of the first communication device or the second communication device; and
in response to the second data indicating the request is to be denied, update the rule governing the communication session between the first communication device and the second communication device so that the subsequent request for the communication session is denied.
Chan teaches wherein the program code further causes the system to: in response to the second data indicating the request is to be forwarded to the one of the first communication device and the second communication device, update the rule 
in response to the second data indicating the request is to be denied, update the rule governing the communication session between the first communication device and the second communication device so that the subsequent request for the communication session is denied. (Chan, see figs. 2A-2C; see paragraph 0031 where call screening program 112 determines whether the incoming call number is on a blacklist 114, based on comparing incoming caller details to the entries (accounts) recorded in the blacklist 114...; see paragraph 0038 where call screening program 112 updates call log information 116, phonebook 118 and blacklist 114. According to an example embodiment, call screening program 112 adds the caller number to a blacklist 114 if the user disconnects the call several times without accepting the call...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Jing-Czarnecki and Chan to provide the technique of in response to the second data indicating the request is to be forwarded to the one of the first communication device and the second communication device, update the rule governing the communication session between the first communication device and the second communication device so that a subsequent request for the communication 

Regarding claims 7 and 17, Jing-Czarnecki teaches all the features of claims 1 and 10. However, Jing-Czarnecki does not explicitly teach wherein forwarding the request to the third device comprises sending a text message to the third device containing the first data identifying the at least one of the first communication device or the second communication device.
Chan teaches wherein forwarding the request to the third device comprises sending a text message to the third device containing the first data identifying the at least one of the first communication device or the second communication device. (Chan, see figs. 2A-2C; see paragraph 0036 where call screening program 112 displays to the user the name of the caller to the user or, using voice-to-text function, notifies the user to answer the phone call. In other embodiments, the call may be a voice or video conference transferred to smartphone 110 via network 198...; see paragraph 0024 where call screening program 112 performs speech-to-text conversion, and the resulting text is sent to CCS 142 for analytic modeling)
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jing-Czarnecki in view of Chuang et al. (U.S. PGPub 2012/0290404).

Regarding claim 16, Jing-Czarnecki teaches all the features of claim 15. However, Jing-Czarnecki does not explicitly teach wherein the communication session is the Hypertext Transfer Protocol session with a social-media website.
Chuang teaches wherein the communication session is the Hypertext Transfer Protocol session with a social-media website. (Chuang, see figs. 2-4; see paragraph 0026 where include mobile phone number or instant messaging network account or social networking account…; see paragraph 0027 where the mobile phone number of the forwarder being 0999123456 and the mobile phone number of the receiver being 0900123456 are forwarded to the website http://www.pieony.com...; see paragraph 0030 where forwarding user identifier ID0 from the advertisement server system 10 (through such as short message, webpage or social networking)...; see paragraph 0046 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Jing-Czarnecki and Chuang to provide the technique of the communication session being the Hypertext Transfer Protocol session with a social-media website of Chuang in the system of Jing-Czarnecki in order to give users better user experience (Chuang, see paragraph 0059).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG VANG/Primary Examiner, Art Unit 2457